  Case 15-35094         Doc 48     Filed 04/03/19 Entered 04/03/19 10:30:36              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-35094
         DEANNA MARIE FUNCHES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/15/2015.

         2) The plan was confirmed on 02/02/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/04/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/23/2019.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,660.00.

         10) Amount of unsecured claims discharged without payment: $31,226.67.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-35094        Doc 48        Filed 04/03/19 Entered 04/03/19 10:30:36                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $12,446.00
       Less amount refunded to debtor                             $386.00

NET RECEIPTS:                                                                                    $12,060.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,980.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $542.55
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,522.55

Attorney fees paid and disclosed by debtor:                    $20.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI     Unsecured         650.00           NA              NA            0.00       0.00
AMERICAN INFOSOURCE LP            Unsecured         274.00           NA              NA            0.00       0.00
AT&T                              Unsecured         717.00           NA              NA            0.00       0.00
CERTIFIED SEERVICES INC           Unsecured         211.00           NA              NA            0.00       0.00
Chicago Central Emergency Phys    Unsecured         589.00           NA              NA            0.00       0.00
CITIZENS FINANCE CO               Unsecured      4,630.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      7,500.00       8,250.56        8,250.56      1,321.00        0.00
COMCAST                           Unsecured         395.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured      2,495.00           0.00            0.00           0.00       0.00
CREDIT ACCEPTANCE CORP            Unsecured      3,165.00       3,135.00        3,135.00        501.94        0.00
CREDIT ACCEPTANCE CORP            Secured        8,815.00       3,950.00        3,950.00      3,950.00     177.35
HSBC                              Unsecured         245.00           NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES         Unsecured      1,039.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         263.00           NA              NA            0.00       0.00
LVNV FUNDING                      Unsecured         245.00           NA              NA            0.00       0.00
METAGLS SL/MONEY POWER LINE O     Unsecured      1,501.00            NA              NA            0.00       0.00
MIDSTATE COLLECTION SOLUTION      Unsecured         147.00           NA              NA            0.00       0.00
NORTHWEST COLLECTORS              Unsecured         201.00           NA              NA            0.00       0.00
PATHOLOGY CONSULTANTS OF CHG      Unsecured         339.00           NA              NA            0.00       0.00
RJM ACQUISITIONS                  Unsecured          95.00           NA              NA            0.00       0.00
T MOBILE                          Unsecured      1,160.00            NA              NA            0.00       0.00
TRACKERS INC                      Unsecured           0.00           NA              NA            0.00       0.00
US CELLULAR                       Unsecured         348.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION              Unsecured     11,122.00       8,070.10          806.85          82.88       0.00
VALUE AUTO MART                   Unsecured      9,395.00       9,395.36        9,395.36      1,504.28        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-35094         Doc 48      Filed 04/03/19 Entered 04/03/19 10:30:36                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,950.00          $3,950.00           $177.35
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $3,950.00          $3,950.00           $177.35

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,587.77          $3,410.10              $0.00


Disbursements:

         Expenses of Administration                             $4,522.55
         Disbursements to Creditors                             $7,537.45

TOTAL DISBURSEMENTS :                                                                      $12,060.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
